DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106428547A Liu shiyi et al.
1.	Regarding claim 1, Liu teaches a method of operating a Vertical Take-Off and Landing (VTOL) aircraft, the method comprising: deploying a retractable propulsor assembly from a compartment of a fuselage of the VTOL aircraft to provide lift for vertical flight (para 0009, “…the multi-rotor assembly will be deployed to both sides of the fuselage of the fixed-wing assembly to provide power for vertical take-off and landing and hovering in the air.”) transitioning the VTOL aircraft from the vertical flight to cruise flight (para 0041, “…retracting of the X-type multi-rotor assembly…”); and stowing the retractable propulsor assembly in the compartment during the cruise flight to reduce aerodynamic drag on the 
2.	Regarding claim 2, Liu teaches the method of claim 1, further comprising: deploying the retractable propulsor assembly from the compartment during the cruise flight and transitioning the VTOL aircraft from the cruise flight to the vertical flight (para 0009, “…the multi-rotor assembly will be deployed to both sides of the fuselage of the fixed-wing assembly to provide power for vertical take-off and landing and hovering in the air.”).
3.	Regarding claim 3, Liu teaches the method of claim 1, wherein: the retractable propulsor assembly comprises: an arm having a first end rotatably coupled to the fuselage (fig. 6 element 201/205); and a propulsor disposed at a second end of the arm (fig. 7, element 215).
4.	Regarding claim 4, Liu teaches the method of claim 3, wherein deploying the retractable propulsor assembly comprises: disengaging the first end of the arm from a drive mechanism that deploys the arm (para 0014, steering gear, connecting rod, and pins connected to the cantilever “…thereby controlling the retracting and unfolding of the cantilever”); and applying a torque to the first end of the arm to deploy the arm and the propulsor from the compartment independently of the drive mechanism (para 0014 “The rotation of the steering gear drives the steering gear connecting rod.” controlling the retracting and unfolding)
5.	Regarding claim 5, Liu teaches the method of claim 1, wherein: deploying the retractable propulsor assembly further comprises: utilizing one or more power sources to deploy the retractable propulsor assembly from the compartment (para 0014, “The rotation of the steering gear drives the steering gear connecting rod.” Where steering gear is equal to power source); and utilizing the one or more power sources operate the retractable propulsor assembly to provide the lift for the vertical flight (para 0014, steering gear, controlling the cantilever).

7.	Regarding claim 7, Liu teaches an aircraft, comprising: a fuselage (fig. 1, element 108) having control surfaces (fig. 1, element 101) that are configured to provide lift during forward flight; and a retractable propulsor assembly (fig. 1,element 109), comprising: an arm (fig. 6, element 201/205) having a first end rotatably coupled to the fuselage (fig. 5) within a compartment in the fuselage, the compartment configured to house the retractable propulsor assembly (seen in annotated fig. 1); a propulsor disposed at a second end of the arm that is configured to generate lift for the aircraft (fig. 7, element 215); and a drive mechanism mechanically coupled to the first end of the arm that is configured to pivot the arm out of the compartment to transition the aircraft into vertical flight (fig. 9, retractable control assembly), and to pivot the arm into the compartment in response to the aircraft being in forward flight (para 0014- 0015). 
[AltContent: textbox (compartment)][AltContent: arrow]
    PNG
    media_image1.png
    546
    807
    media_image1.png
    Greyscale


9.	Regarding claim 10, Liu teaches the aircraft of claim 7, further comprising: a door configured to selectively cover and uncover the compartment (fig. 13 and 14).
10.	Regarding claim 13, Liu the aircraft of claim 7, wherein: the compartment in the fuselage is proximate to a nose of the aircraft (fig. 4, element 105 door is proximate to nose of aircraft).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over as applied to Liu in claim1-7, 9-10 and 13 above, and further in view of US 20180281933 A1 Davis; Jonathan Paul et al.
11.	Regarding claim 11, Liu teaches the aircraft of claim 10, but fails to teach wherein: the door is configured to cover the compartment in response to pivoting the retractable propulsor assembly into the compartment, and to uncover the compartment prior to pivoting the retractable propulsor assembly out of the compartment.
However Davis teaches, wherein: the door (fig. 1D, element 102 is equal to door) is configured to cover the compartment in response to pivoting the retractable propulsor assembly into the compartment (fig. 1D), and to uncover the compartment prior to pivoting the retractable propulsor assembly out of the compartment (fig. 1A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Liu with the door cover taught by Davis so that “the propeller assembly 100 may be stored at least partially within the UAV” (para 0025).
12.	Regarding claim 12, Liu teaches the aircraft of claim 7, but fails to teach further comprising: landing gear disposed on the arm that is configured to support the fuselage when the aircraft is on ground.
However, Davis teaches further comprising: landing gear disposed on the arm that is configured to support the fuselage when the aircraft is on ground (fig. 1A, element 106).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Liu with the landing gear taught by Davis in order to “be folded or otherwise collapsed into a UAV for transport and/or operation according to various embodiments.” (para 0043).

However Davis teaches further comprising: landing gear disposed on the arm that is configured to support the fuselage when the aircraft is on ground (fig. 1A, element 106).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsor assembly taught by Liu with the landing gear taught by Davis in order to “be folded or otherwise collapsed into a UAV for transport and/or operation according to various embodiments.” (para 0043).

Claims 8, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims above, and further in view of WO 2019046911 A1 Reddy Travis et al.
14.	Regarding claim 8, Liu teaches the aircraft of claim 7, wherein the retractable propulsor assembly further comprises: a latching mechanism configured to selectively engage and disengage the first end of the arm from the drive mechanism (fig. 9 and 10 latch, para 0041), but fails to teach and a spring biasing system mechanically coupled to the first end of the arm that is configured, in response to operating the latching mechanism to disengage the first end of the arm from the drive mechanism, to apply a torque to the first end of the arm and pivot the arm out of the compartment independently of the drive mechanism.
However Reddy teaches ) and a spring biasing system mechanically coupled to the first end of the arm that is configured, in response to operating the latching mechanism to disengage the first end of the arm from the drive mechanism, to apply a torque to the first end of the arm and pivot the arm out of the compartment independently of the drive mechanism (para 0038 “In another embodiment, rotor arms 120, 125, 130 and 135, may be attached to the side, or bottom of projectile casing 105, where a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Liu with the spring bias system taught by Reddy in order to be “sufficiently flexible to interchange between the closed and deployed positions” (para0038).	
15.	Regarding claim 14, Liu teaches a retractable propulsor assembly for aircraft, comprising: an arm (fig. 6, element 201/205) having a first end rotatably coupled to a fuselage of the aircraft (fig. 5); a propulsor disposed at a second end of the arm that is configured to generate lift for the aircraft (fig. 7, element 215); a locking mechanism configured to selectively lock and release the first end of the arm for rotation (fig. 9 and 10 latch, para 0041); but fails to teach ); and at least one spring biasing system coupled to the first end of the arm that is configured, responsive to the locking mechanism releasing the first end of the arm for rotation, to generate a torque and pivot the second end of the arm away from the fuselage to provide, utilizing the propulsor, the lift for vertical flight.
However, Reddy teaches and at least one spring biasing system coupled to the first end of the arm that is configured, responsive to the locking mechanism releasing the first end of the arm for rotation, to generate a torque and pivot the second end of the arm away from the fuselage to provide, utilizing the propulsor, the lift for vertical flight (para 0038 “In another embodiment, rotor arms 120, 125, 130 and 135, may be attached to the side, or bottom of projectile casing 105, where a dual torsion spring return means in the form of a coiled helical torsion spring, or similar may be used to bias rotor arms 120, 125, 130 and 135 towards the closed and/or the deployed position.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsor assembly taught by Liu with the spring bias system taught by Reddy in order to be “sufficiently flexible to interchange between the closed and deployed positions” (para0038).

17.	Regarding claim 16, Liu as modified teaches the retractable propulsor assembly of claim 14, wherein: the retractable propulsor assembly comprises one of a plurality of retractable propulsor assemblies (fig. 7, element 215), each configured to generate a portion of the lift for the vertical flight.
18.	Regarding claim 18, Liu as modified teaches the retractable propulsor assembly of claim 14, further comprising: a compartment in the fuselage that is configured to house the retractable propulsor assembly (para 0009, “The components will be collected inside the fuselage of the fixed-wing assembly, and the multi-rotor hatch will be closed to maintain the high aerodynamic efficiency of the fixed-wing assembly.”).
19.	Regarding claim 19, Liu as modified teaches the retractable propulsor assembly of claim 18, further comprising: a door configured to selectively cover and uncover the compartment (fig. 13 and 14).
20.	Regarding claim 20, Liu as modified teaches the retractable propulsor assembly of claim 14, wherein: the retractable propulsor assembly is proximate to a nose of the aircraft (fig. 4, element 105 door is proximate to nose of aircraft).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642